      Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 1 of 13



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 ACCEPTANCE INDEMINTY                               §
 INSURANCE COMPANY,                                 §
                                                    §
        Plaintiff,                                  §
                                                    §
 V.                                                 §         CIVIL ACTION NO. 2:19-cv-195
                                                    §
 JAMES D. GONZALEZ; GONMAD                          §
 BEVERAGE CONCEPTS, LLC D/B/A                       §
 IZZY’S BAR & PATIO; NATALIE GOMEZ,                 §
 INDIVIDUALLY AND ON BEHALF OF THE                  §
 ESTATE OF ROCKY GOMEZ, DECEASED,                   §
 AND AS NEXT FRIEND OF P.R. GOMEZ, A                §
 MINOR; VIRGIL GOMEZ; PATRICIA                      §
 GOMEZ; AND LAUREN GUTIERREZ AS                     §
 NEXT FRIEND OF P. GOMEZ, MINOR.                    §
                                                    §
        Defendant.                                  §

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Acceptance Indemnity Insurance Company (“Acceptance”), files this Complaint

for Declaratory Judgment against James D. Gonzalez and Gonmad Beverage Concepts, LLC d/b/a

Izzy’s Bar & Patio (collectively, “Gonmad”); Natalie Gomez, individually and on behalf of the

estate of Rocky Gomez, Deceased, and as next friend of P.R. Gomez, a minor; Virgil Gomez;

Patricia Gomez; and Lauren Gutierrez as next friend of P. Gomez, a minor, and respectfully shows:

                                   NATURE OF THE SUIT

       1.      This matter involves an insurance coverage dispute arising out of a lawsuit filed on

October 6, 2017 by the survivors of Rocky Gomez, styled Natalie Gomez et al. v. James Gonzalez

d/b/a Izzy’s Bar & Patio and Gonmad Beverage Concepts LLC d/b/a Izzy’s Bar & Patio; in the

Nueces County Court, Texas (the “Underlying Lawsuit”) for the death of Rocky Gomez, who

allegedly crashed his vehicle after being over-served alcohol by Gonmad’s employees.
      Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 2 of 13



Acceptance issued a policy of insurance to Gonmad under which it has been providing a defense

to James D. Gonzalez and Gonmad Beverage Concepts, LLC in the Underlying Lawsuit.1

        2.      The Acceptance policy contains two coverage parts: the commercial general

liability and liquor liability. The Acceptance policy’s commercial general liability coverage part

excludes from coverage bodily injury or property damage for liquor-related liability. Pursuant to

the Texas Mandatory Seller Training Conditions endorsement, any coverage afforded by the

Acceptance policy’s liquor liability coverage part is void if any of Gonmad’s managers and

alcohol-serving staff do not maintain valid Texas Alcoholic Beverage Commission (“TABC”)

seller training certification or if Gonmad fails to keep on file certain written records relating to the

TABC training.

        3.      As of the date of the incident giving rise to the Underlying Lawsuit, certain of

Gonmad’s managers and alcohol-serving staff did not maintain valid TABC seller training

certification, and Gonmad failed to keep on file the requisite written records. Consequently, any

coverage afforded by the liquor liability coverage part is void. The Acceptance policy does not

provide coverage for the Underlying Lawsuit, and Acceptance does not have a duty to defend or

indemnify Gonmad.

                                                  PARTIES

        4.      Plaintiff Acceptance is incorporated and has its principal place of business in

Nebraska.

        5.      Defendant Gonmad Beverage Concepts, LLC d/b/a Izzy’s Bar & Patio is a Texas

limited liability company with its principal place of business in Texas. Its sole member, James D.

Gonzalez, is a resident and citizen of Texas. Service of process upon Gonmad can be effectuated



1
        A copy of the Acceptance policy is attached hereto as Exhibit A and incorporated by reference.


                                                        2
      Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 3 of 13



by serving its registered agent, James D. Gonzalez, at its registered office: 4535 South Padre Island

Drive, Suite 2, Corpus Christi, Texas 78411.

       6.      Defendant James D. Gonzalez is a resident and citizen of Texas who can be served

at 4540 County Rd 81, Robstown, Texas 78380 or wherever he may be found.

       7.      Defendant Natalie Gomez a/k/a Natalie Enderlie, individually and on behalf of the

estate of Rocky Gomez and as next friend of P.R. Gomez, a minor, is a resident and citizen of

Texas who can be served at 7218 Lake Rhapsody Circle, Corpus Christi, Texas 78418 or wherever

she may be found.

       8.      Defendant Virgil Gomez is a resident and citizen of Texas who can be served at

5718 Crestland Dr., Corpus Christi, Texas 78415 or wherever he may be found.

       9.      Defendant Patricia Gomez is a resident and citizen of Texas who can be served at

5718 Crestland Dr., Corpus Christi, Texas 78415 or wherever she may be found.

       10.     Defendant Lauren Gutierrez, as next friend of P. Gomez, a minor, is a resident and

citizen of Texas who can be served at 5906 Goldeneye Dr., Corpus Christi, Texas 78413 or

wherever she may be found.

                                 JURISDICTION AND VENUE

       11.     Acceptance seeks a declaratory judgment regarding insurance coverage under 28

U.S.C. § 2201 and pursuant to Federal Rule of Civil Procedure 57.

       12.     This Court has original diversity jurisdiction over this matter under 28 U.S.C.

§1332. Plaintiff is a citizen of Nebraska and defendants are citizens of Texas; thus, complete




                                                 3
       Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 4 of 13



diversity exists among the parties. Furthermore, the amount in controversy in this case, exclusive

of interest and costs, exceeds $75,000.2

         13.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and 28 U.S.C. §

124(b)(6) because the defendants in this case reside within Nueces County, Texas, a county

embraced by the Southern District of Texas, and the Corpus Christi Division in particular. Venue

is also proper in this Court under 28 U.S.C. § 1391(b)(2) because the events giving rise to the

Underlying Suit took place in Nueces County, Texas, and the Underlying Suit gives rise to the

present suit.

                                                       FACTS

A.       The Policy


         14.      Acceptance issued policy number CL00217449 to “Gonmad Beverage Concepts,

LLC DBA: Izzy’s Bar & Patio” for the period beginning on May 10, 2017. The policy contains a

commercial general liability coverage part and a liquor liability coverage part.

         15.      The insuring agreement of the commercial general liability coverage part provides,

in relevant part:

                  SECTION I – COVERAGES

                  COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
                  LIABILITY

                  1.       Insuring Agreement

                           a.       We will pay those sums that the insured becomes legally
                                    obligated to pay as damages because of “bodily injury” or
                                    “property damage” to which this insurance applies. We will
                                    have the right and duty to defend the insured against any
                                    “suit” seeking those damages. However, we will have no

2
          In their Original Petition, attached as Exhibit B, the Survivors allege damages over $1,000,000. The
Survivors also specify that “the injuries to and consequent death of Rocky Gomez and the damages sustained by
Plaintiffs, which are in an amount far in excess of the minimum $75,000.00 jurisdictional limits of the federal courts.”


                                                           4
      Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 5 of 13



                               duty to defend the insured against any “suit” seeking
                               damages for “bodily injury” or “property damage” to which
                               this insurance does not apply. We may, at our discretion,
                               investigate any “occurrence” and settle any claim or “suit”
                               that may result.

       16.      The commercial general liability coverage part contains a liquor liability exclusion,

which states:

                2.     Exclusions

                This insurance does not apply to:

                                                               ***

                       b.      Liquor Liability

                               “Bodily injury” or “property damage” for which any insured
                               may be held liable by reason of:

                               (1)     Causing or contributing to the intoxication of any
                                       person;

                               (2)     The furnishing of alcoholic beverages to a person
                                       under the legal drinking age or under the influence of
                                       alcohol; or

                               (3)     Any statute, ordinance or regulations relating to the
                                       sale, gift, distribution or use of alcoholic beverages.

       17.      The insuring agreement for the liquor liability coverage part provides, in pertinent

part, as follows:

                SECTION I – LIQUOR LIABILITY COVERAGE

                1.     Insuring agreement

                       a.      We will pay those sums that the insured becomes legally
                               obligated to pay as damages because of “injury” to which
                               this insurance applies if liability for such “injury” is imposed
                               on the insured by reason of the selling, serving or furnishing
                               of any alcoholic beverage. We will have the right and duty
                               to defend the insured against any “suit” seeking those
                               damages. However, we will have no duty to defend the
                               insured against any “suit” seeking damages for “injury” to
                               which this insurance does not apply. We may, at our


                                                    5
      Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 6 of 13



                               discretion, investigate any “injury” and settle any claim or
                               “suit” that may result.

       18.     The liquor liability coverage part was modified by endorsement entitled Texas

Mandatory Seller Training Conditions. This endorsement states:

       Pursuant to Section 106.14 of the TEXAS ALCOHOLIC BEVERAGE CODE,
       individual owners who are directly involved in the day-to-day operation,
       management, and/or service of alcoholic beverages, managers and any other
       employee position of the named insured engaged in the sale of alcoholic beverages
       not specifically identified herein must attend and complete an accredited Texas
       Alcoholic Beverage Commission (“TABC”) seller training program and proof of
       successful completion of the training must be on file with the named insured at the
       time of loss. The named insured must maintain written records of the employees’
       successful completion of the training program. The named insured will not hire or
       retain any person engaged in the sale of alcoholic beverages who fails to take or
       pass the accredited TABC seller training program. (A copy of Section 106.14 of
       the TEXAS ALCOHOLIC BEVERAGE CODE is attached hereto as Exhibit
       “A” for the named insured’s reference)

       Prior to the expiration of a valid TABC seller training certificate, the named insured
       will require any and all employees whose certificates are up for expiration to attend
       and successfully complete an accredited TABC seller training program. In the
       event that a valid seller training certificate does expire, the named insured will not
       permit the employee whose certificate has expired to work in any capacity until the
       employee has attended and successfully completed an accredited TABC seller
       training program. This provision is mandatory and the named insured must
       maintain written records of the employees’ successful completion of any additional
       seller training program. These written records must be on file with the named
       insured at the time of loss.

       Outside of the above-mentioned duties and obligations, the named insured
       represents and warrants that it will not directly or indirectly encourage its
       employees to violate the Texas Alcoholic Beverage Code or the Rules of the Texas
       Alcoholic Beverage Commission.

       Failure to comply with the requirement will void any and all coverage afforded
       under the LIQUOR LIABILITY COVERAGE PART.3

       19.     Accordingly, this endorsement voids any coverage under the liquor liability

coverage part if:



3
       Emphasis in original.


                                                 6
     Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 7 of 13



             Any manager or employee “position” engaged in the sale of alcohol did not
              attend and complete accredited TABC seller training;

             Proof of successful completion of the training is not on file with the named
              insured at the time of the loss;

             The named insured hires or retains “any person engaged in the sale of
              alcoholic beverages who fails to take or pass the accredited TABC seller
              training program”;

             The named insured fails to require any employee whose TABC seller
              training certificate is up for expiration to attend and successfully complete
              an accredited TABC seller training program;

             The named insured permits an employee whose valid TABC seller training
              certificate has expired to continue working “in any capacity” until the
              employee has attended and successfully completed an accredited TABC
              seller training program;

             Written records of successful completion of additional TABC seller training
              is not on file with the named insured at the time of the loss; or

             The named insured “directly or indirectly encourage[s] its employees to
              violated the Texas Alcoholic Beverage Code or the Rules of the Texas
              Alcoholic Beverage Commission.”

The provision is expressly “mandatory,” and the Texas Mandatory Seller Training Conditions

states in all-bold “[f]ailure to comply with the requirement will void any and all coverage

afforded under the LIQUOR LIABILITY COVERAGE PART.”

B.     The Underlying Lawsuit

       20.    On October 6, 2017, Rocky Gomez’s survivors (Natalie Gomez, individually and

on behalf of the estate of Rocky Gomez and as next friend of P.R. Gomez, a minor; Virgil Gomez;

Patricia Gomez; and Lauren Gutierrez as next friend of P. Gomez, a minor) (collectively, the

“Survivors”) filed the Underlying Lawsuit in the Nueces County Court of Texas.

       21.    Survivors allege in the Underlying Lawsuit that:

                     On or about May 12, 2017, Rocky Gomez (deceased) was served
              alcohol in excess at GonMad Beverage Concepts Limited Liability


                                                7
Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 8 of 13



       Company d/b/a Izzy’s Bar & Patio in Corpus Christi, Nueces County,
       Texas. The employees, agents and servants of Izzy’s Bar, served Rocky
       Gomez (deceased) past to the point where he obviously became intoxicated
       to the extent that he presented a clear danger to himself and to others.
       Despite his dangerous level of intoxication, Rocky Gomez was allowed to
       continue to consume alcohol and eventually leave the premises and drive
       home.

               Specifically, Rocky Gomez was the driver of a 2013 Chevrolet
       Silverado when he left the premises of Izzy’s Bar in Corpus Christi, Texas.
       While driving home from Izzy’s Bar, east bound on 7100 Lake Placid in
       Corpus Christi, Texas, Mr. Gomez lost control of his vehicle and struck the
       railing of a bridge and sustained catastrophic injuries. At the time of his
       death, Mr. Gomez’s BAC level was .248, three times the legal limit.

                                          * * *

           V. NEGLIGENCE PER SE AND NEGLIGENCE DEFENDANTS

               At all times relative to the complaint, the Defendants were in the
       business of selling alcohol, and did sell and/or provide alcohol to Rocky
       Gomez on the fateful night made the basis of this lawsuit. At the time the
       provision occurred, it was apparent to Defendants and their employees,
       agents, and servants that Rocky Gomez was obviously intoxicated to the
       extent that he presented a clear danger to himself and the public at large.

              Moreover, the Defendants directly and indirectly encouraged its
       employees to violate the law and serve Rocky Gomez while he was
       obviously intoxicated to the extent that he presented a clear danger to
       himself and others.

              The aforementioned acts and omissions of the Defendants constitute
       negligence per se because they violate Texas Alcoholic Beverage Code §
       2.02.

               As such Defendants and its employees, agents and servants were
       negligent as detailed above and such negligence was a proximate cause of
       the accident made the basis of this suit, the injuries to and consequent death
       of Rocky Gomez and the damages sustained by Plaintiffs, which are in an
       amount far in excess of the minimum $75,000.00 jurisdictional limits of the
       federal courts. The negligent acts include, but are not limited to, the
       following acts or omissions:

              a. Negligently serving alcohol to Rocky Gomez;

              b. Negligently allowing Rocky Gomez to drink alcohol at its
                 location;


                                         8
      Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 9 of 13




                       c. Negligently serving alcohol to Rocky Gomez when he was
                          intoxicated (over serving the patron);

                       d. Allowing the patron to leave the premises with a BAC level of
                          approximately .248;

                       e. Failing to adequately train its employees, agents and servants;
                          and

                       f. Directly and indirectly encouraging its employees, agents and
                          servants to violate the law by habitually over serving its patrons.

       22.     Based on their allegations, the Survivors asserted claims of negligence, negligence

per se, wrongful death and survival. The Survivors’ negligence per se claim is predicated upon the

alleged violation of the duty of care laid out in Texas Alcoholic Beverage Code § 2.02.

C.     Facts Relevant to Void Coverage Under Liquor Liability Coverage Part

       23.     Rocky Gomez’s death occurred on or about May 12, 2017.

       24.     At the time of the loss, each of Gonmad’s managers and other employee positions

engaged in the sale of alcoholic beverages did not hold a valid TABC seller training certification.

       25.     At the time of the loss, “proof of successful completion of the training” was not on

file with Gonmad.

       26.     Gonmad did not “maintain written records of the employees’ successful completion

of the training program.”

       27.     Gonmad hired and retained persons engaged in the sale of alcoholic beverages who

either failed to take or pass the accredited TABC seller training program.

       28.     Gonmad did not require “any and all employees whose certificates are up for

expiration to attend and successfully complete an accredited TABC seller training program” prior

to the expiration of the TABC seller training certificate.




                                                  9
        Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 10 of 13



         29.   Gonmad permitted employees whose TABC certificates had expired to work before

the employees attended and successfully completed an accredited TABC seller training program.

         30.   Gonmad did not maintain written records of its employees’ successful completion

of any additional seller training program.

         31.   At the time of the loss, written records of Gonmad’s employees’ successful

completion of any additional seller training program were not on file with Gonmad.

         32.   As a result of Gonmad’s failure to comply with the mandatory provisions of the

Texas Mandatory Seller Training Conditions endorsement, as set forth in paragraphs 22 through

30, any coverage afforded under the liquor liability coverage form is void.

                                              CLAIMS

          Count 1: Declaratory Judgment Regarding Liquor Liability Coverage Part

         33.   Acceptance incorporates paragraphs 1 through 32 by reference.

         34.   As detailed above, Gonmad has failed to comply with the express conditions of

coverage under the liquor liability coverage part, as set forth in the Texas Mandatory Seller

Training Conditions endorsement.

         35.   The failure to comply with the requirements of the Texas Mandatory Seller

Training Conditions endorsement voids any coverage afforded under the liquor liability coverage

part.

         36.   Pursuant to 28 U.S.C. § 2201, Acceptance seeks a declaration that any coverage

afforded to James D. Gonzalez and Gonmad Beverage Concepts, LLC under the Acceptance

policy’s liquor liability coverage part is void.

                      Count 2: Declaratory Judgment on Duty to Defend

         37.   Acceptance incorporates paragraphs 1 through 36 by reference.




                                                   10
     Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 11 of 13



        38.       As detailed in paragraph 20, the Survivors have alleged in the Underlying Lawsuit

that Gonmad and its employees “served Rocky Gomez (deceased) past to the point where he

obviously became intoxicated to the extent that he presented a clear danger to himself and to

others.” [sic].

        39.       Coverage for the Underlying Lawsuit is barred under the Acceptance policy’s

commercial general liability coverage part by application of the liquor liability exclusion, which

excludes from coverage bodily injury “for which any insured may be held liable by reason of:

                  (1)     Causing or contributing to the intoxication of any person;

                  (2)     The furnishing of alcoholic beverages to a person under the
                          legal drinking age or under the influence of alcohol; or

                  (3)     Any statute, ordinance or regulations relating to the sale, gift,
                          distribution or use of alcoholic beverages

        40.       Coverage for the Underlying Lawsuit is also barred under the Acceptance policy’s

liquor liability coverage part because Gonmad’s failure to comply with the requirements of the

Texas Mandatory Seller Training Conditions endorsement, as described in paragraphs 22 through

30, voided any and all coverage afforded under the liquor liability coverage part.

        41.       Pursuant to 28 U.S.C. § 2201, Acceptance seeks a declaration that Acceptance owes

no duty to defend James D. Gonzalez or Gonmad Beverage Concepts, LLC in the Underlying

Lawsuit either under the general liability or liquor liability coverage parts.

                        Count 3: Declaratory Judgment on Duty to Indemnify

        42.       Acceptance incorporates paragraphs 1 through 41 by reference.

        43.       The same provisions which negate a defense obligation on the part of Acceptance

with respect to the Underlying Lawsuit likewise negate any possibility that Acceptance will have

a duty to indemnify James D. Gonzalez or Gonmad Beverage Concepts, LLC in connection with

the Underlying Lawsuit.


                                                   11
     Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 12 of 13



       44.     Pursuant to 28 U.S.C. § 2201, Acceptance seeks a declaration that Acceptance does

not have a duty to indemnify James D. Gonzalez or Gonmad Beverage Concepts, LLC in

connection with the Underlying Lawsuit.

                        BASIS FOR JOINDER OF THE SURVIVORS

       45.     The Survivors are indispensable parties to this insurance coverage declaratory

judgment action.

       46.     The Survivors (Natalie Gomez, individually and on behalf of the estate of Rocky

Gomez, Deceased, and as next friend of P.R. Gomez, a minor; Virgil Gomez; Patricia Gomez; and

Lauren Gutierrez as next friend of P. Gomez, a minor) have an interest in this declaratory judgment

action because an adjudication of no coverage will affect what recovery, if any, the Survivors may

receive in the Underlying Lawsuit.

       47.     Acceptance has an interest in joining the Survivors to this declaratory judgment

action so the Survivors will be bound by the result, and coverage will not have to be re-litigated in

a separate suit following conclusion of the Underlying Lawsuit.

       48.     Accordingly, Acceptance joins the Survivors as required interested-party

defendants.

                                        JURY DEMAND

       49.     Acceptance demands a trial by jury on all questions of fact, if any.

                                             PRAYER

       WHEREFORE, Acceptance Indemnity Insurance Company prays that it be granted the

following relief from this Court:

       1)      A declaration that any coverage afforded to James D. Gonzalez and Gonmad
               Beverage Concepts, LLC under the Acceptance policy’s liquor liability coverage
               part is void;




                                                 12
Case 2:19-cv-00195 Document 1 Filed on 07/18/19 in TXSD Page 13 of 13



 2)    A declaration that Acceptance does not owe James D. Gonzalez or Gonmad
       Beverage Concepts, LLC a defense in connection with the Underlying Lawsuit
       under the policy;

 3)    A declaration that Acceptance does not have a duty to indemnify James D.
       Gonzalez or Gonmad Beverage Concepts, LLC in connection with the Underlying
       Lawsuit;

 4)    Costs of court; and

 5)    All other and further relief, at law or in equity, to which Acceptance may be justly
       entitled.


                                     Respectfully submitted,

                                     s/ Joseph A. Ziemianski
                                     Joseph A. Ziemianski
                                     Attorney-in-Charge
                                     Texas State Bar No. 00797732
                                     Federal Bar No. 25915
                                     COZEN O’CONNOR
                                     LyondellBasell Tower
                                     1221 McKinney Street, Suite 2900
                                     Houston, Texas 77010
                                     Telephone: (832) 214-3900
                                     Facsimile: (832) 214-3905
                                     E-mail: jziemianski@cozen.com

                                     ATTORNEY FOR ACCEPTANCE INDEMNITY
                                     INSURANCE COMPANY




                                        13
